Citation Nr: 1425409	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-21 777	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a bilateral hip disability to include as secondary to service-connected lumbosacral disc disease (low back disability), and as secondary to service-connected right lower extremity neuropathy associated with lumbosacral disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to April 1972, on active duty for training (ACDUTRA) from November 22, 1988 to November 23, 1988, and on active duty again from January 1991 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, a video-conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In August 2011 this matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.

The Veteran was afforded a VA examination in conjunction with this claim in September 2009 (with an April 2010 addendum).  The August 2011 Board remand ordered a new examination of the Veteran to secure a medical advisory opinion.  Thereafter, a July 2012 VA addendum opinion was received.  None of the opinions in the record addresses whether the Veteran's bilateral hip disability was caused by his service-connected low back disability.  Moreover, he initially also claimed that his hip disability is secondary to service-connected right lower extremity neuropathy (secondary to his low back disability).  The April 2010 VA addendum opinion is the only one which addresses a possible nexus between the claimed hip disability and the service connected lower extremity neuropathy.  Notably, it does not address the question of direct causation, and the opinion regarding aggravation does not include rationale (rendering it inadequate).  Consequently, an examination to secure a medical opinion that addresses all remaining medical questions is necessary.

The case is REMANDED for the following:

1.  The RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his bilateral hip disability.  The examiner must review the entire record in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should opine:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip disability was caused or aggravated by his service-connected low back disability.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip disability was caused or aggravated by his service-connected right lower extremity neuropathy.  

If the opinion is that the bilateral hip disability was not caused, but was aggravated, by right lower extremity neuropathy, the examiner should offer a further opinion as to the degree of disability that is due to such aggravation (i.e., identify the baseline level of disability prior to the aggravation and the level of disability existing after the aggravation occurred).

The examiner should include rationale for all opinions.

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

